United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 5, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-60161
                         Summary Calendar


WILLIE NORRIS BARKER,

                                    Plaintiff-Appellant,

versus

STATE OF MISSISSIPPI,
                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                       USDC No. 1:06-CV-9
                      --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Former state prisoner Willie Norris Barker appeals the

dismissal with prejudice of his pro se, in forma pauperis,

42 U.S.C. § 1983 civil rights complaint as frivolous under

28 U.S.C. § 1915(e)(2)(B)(i).   Barker has abandoned his district

court claim that the defendants made him mentally ill.       See Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).    Barker’s

argument that the district court erred when it dismissed his

complaint with prejudice is unavailing because he has not shown

that his 1979 rape conviction has been invalidated or called into


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60161
                                -2-

question.   See Heck v. Humphrey, 512 U.S. 477 (1994); Boyd v.

Biggers, 31 F.3d 279, 283 (5th Cir. 1994); Stephenson v. Reno,

28 F.3d 26, 27 (5th Cir. 1994).   Barker’s appeal is frivolous.

See 5TH CIR. R. 42.2.

     APPEAL DISMISSED.